NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5377-14T3

RAFIQ SALEEM,

        Appellant,

v.


NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

              Submitted February 8, 2017 – Decided            March 29, 2017

              Before Judges Carroll and Gooden Brown.

              On appeal from the New Jersey Department of
              Corrections.

              Rafiq Saleem, appellant pro se.

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lisa A. Puglisi,
              Assistant Attorney General, of counsel; Alex
              J. Zowin, Deputy Attorney General, on the
              brief).

PER CURIAM
       Appellant Rafiq Saleem, a New Jersey State Prison (NJSP)

inmate,1 appeals from the April 17, 2015 final agency decision of

the Department of Corrections (DOC) finding him guilty and imposing

sanctions for committing prohibited act *.003, assaulting any

person with a weapon, in violation of N.J.A.C. 10A:4-4.1.2 Because

the finding of guilt was based on substantial credible evidence

in the record and the disciplinary hearing comported with all due

process requirements, we affirm.

                                        I.

       We discern the following facts and procedural history from

the record.        On April 11, 2015, Senior Corrections Officer D.

Johnson observed appellant swinging an object at his cellmate,

Hassan Harris, and both inmates exchanging closed fist punches.

Several officers immediately responded to SCO Johnson's Code 33,

which    is   a   signal   alerting    other   officers   that   there    is    an

emergency     requiring    immediate    assistance.       When   both    inmates

ignored the officer's repeated orders to stop fighting, pepper

spray was deployed and mechanical restraints were applied.                Inmate

Harris advised one of the responding officers that appellant had


1
    Appellant is serving a life sentence for murder.
2
  N.J.A.C. 10:4-4.1 identifies the prohibited acts by numerical
designation. Offenses with designations "preceded by an asterisk
(*) are considered the most serious and result in the most severe
sanctions . . . ." N.J.A.C. 10:4-4.1(a).

                                        2                                A-5377-14T3
swung a lock in a sock at him.          A lock in a sock was, in fact,

recovered from the cell and photographed.          In addition, a video

recording from a camera on the unit depicted appellant swinging

the sock at Harris. Both inmates were decontaminated and medically

cleared before being placed in prehearing detention.            Harris had

a minor scrape on top of his left hand. Appellant had no injuries.

     Appellant was served with the aforementioned disciplinary

charge on April 12, 2015.      A disciplinary officer investigated the

incident, determined that the charge had merit, and referred the

matter for a hearing before a disciplinary hearing officer (DHO).

The hearing began on April 13 and concluded on April 15, 2015,

after the video recording of the incident was obtained.              At the

hearing, appellant was provided counsel-substitute as requested

but declined to call any witnesses on his behalf or confront any

adverse witnesses.      In addition, appellant declined to enter a

plea or make a statement.       Appellant was given access to all the

reports as well as a photocopy of the sock and lock.             The video

recording was not provided to appellant for security reasons

inasmuch   as   the   camera   location   was   unknown   to   the   inmate.

However, the DHO summarized the content of the recording.

     After reviewing the reports, including the photocopy of the

sock and lock found at the scene, as well as the video recording

showing appellant "swinging a sock at [inmate] Harris[,]" the DHO

                                    3                                A-5377-14T3
determined that appellant appeared "to be the aggressor" and found

him guilty.     After considering the evidence, the DHO imposed the

following   sanction:     fifteen     days       of   detention;    250   days    of

administrative segregation; and the loss of 250 days of commutation

time.

     Through      his    counsel-substitute,            appellant      filed      an

administrative appeal seeking an amendment of the charge and

leniency through relief from the sanctions.              In support, appellant

argued   that   "the    appropriate    charge         should   be   [*.803/*.003,

attempted assault with a weapon] as the tape [and] officer accounts

state that [appellant] swung and missed, and there was no evidence

of injury when examined by [the] nurse."                On April 17, 2015, the

assistant superintendent of the facility upheld the decision and

denied appellant's request for leniency.               This appeal followed.

     On appeal, appellant argues that:

            THE HEARING OFFICER RELIED UPON UNSUBSTANTIAL
            EVIDENCE TO SUPPORT HER FINDING APPELLANT
            GUILTY OF 'ASSAULTING ANOTHER PERSON WITH A
            WEAPON', AS DESCRIBED IN #19 SANCTION(S)
            . . . INDICATING HER REASONS FOR IMPOSING SUCH
            A STIFF SANCTION, THAT APPELLANT (WAS SWINGING
            A SOCK). SANCTION DOES NOT FIT THE ALLEGED
            INFRACTION AND LOSS OF COMMUTATION CREDITS
            SHOULD BE RESTORED IN FULL AND/OR MODIFIED.

                                           II.

     Our role in reviewing the decision of an administrative agency

is limited.     Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186,

                                       4                                   A-5377-14T3
190 (App. Div. 2010); In re Taylor, 158 N.J. 644, 656 (1999).                We

will not upset the determination of an administrative agency absent

a showing that it was arbitrary, capricious, or unreasonable; that

it lacked fair support in the evidence; or that it violated

legislative policies.      Henry v. Rahway State Prison, 81 N.J. 571,

579-80 (1980) (citing Campbell v. Dep't of Civil Serv., 39 N.J.

556, 562 (1963)).

         We have also noted that the Legislature has provided the DOC

with broad discretion in all matters regarding the administration

of   a    prison   facility,   including    disciplinary     infractions     by

prisoners.     Russo v. N.J. Dep’t of Corr., 324 N.J. Super. 576, 583

(App. Div. 1999).        Therefore, we may not vacate an agency's

determination because of doubts as to its wisdom or because the

record may support more than one result.            De Vitis v. N.J. Racing

Comm'n, 202 N.J. Super. 484, 489-90 (App. Div. 1985), certif.

denied, 102 N.J. 337 (1985).

         However, "'although the determination of an administrative

agency is entitled to deference, our appellate obligation requires

more than a perfunctory review.'" Figueroa, supra, 414 N.J. Super.

at 191 (quoting Blackwell v. Dep’t of Corr., 348 N.J. Super. 117,

123 (App. Div. 2002)).         We are not "relegated to a mere rubber-

stamp of agency action," but rather we must "engage in careful and

principled     consideration    of   the   agency   record   and   findings."

                                      5                               A-5377-14T3
Williams v. Dep’t of Corr., 330 N.J. Super. 197, 204 (App. Div.

2000) (citations omitted).

     Appellant argues that the evidence does not support the

finding of guilt and the sanction is disproportionate to the

infraction.    He argues further that since the video recording

depicting the incident was unavailable to him and his counsel-

substitute to review for "possible exculpatory evidence[,]" the

DHO should have downgraded the disciplinary charge in accordance

with N.J.A.C. 10A:4-9.16.3

     A prison disciplinary proceeding "'is not part of a criminal

prosecution and thus the full panoply of rights due a defendant

in such a proceeding does not apply.'"   Avant v. Clifford, 67 N.J.

496, 522 (1975) (quoting Morrissey v. Brewer, 408 U.S. 471, 480,

92 S. Ct. 2593, 2600, 33 L. Ed. 2d 484, 494 (1972)).     In Avant,

our Supreme Court prescribed limited due process protections due

prisoners prior to their subjection to discipline.     Id. at 519,

n.21.   These protections include written notice of the charges and



3
 N.J.A.C. 10A:4-9.16 authorizes the hearing officer to modify the
charge if "it becomes apparent at a disciplinary hearing that an
incorrect prohibited act is cited in the disciplinary report but
that the inmate may have committed another prohibited act[.]" Or,
the charge may be referred back to the appropriate custody staff
supervisor for handling "[i]f, after reviewing the charge, the
inmate's past disciplinary record and any special reports," the
hearing officer "concludes that the infraction is of a minor nature
that is suitable for handling as an on-the-spot correction[.]"

                                 6                          A-5377-14T3
timely   adjudication;   a   hearing     before   an   impartial    tribunal;

representation, if requested, by counsel-substitute; a limited

ability to call witnesses and confront adverse witnesses; and a

limited ability to present documentary evidence.              Id. at 525-30.

Post-hearing,

            a written statement of the fact-findings is
            given to the inmate by the hearing officer
            . . . as to the evidence relied upon, decision
            and the reason for the disciplinary action
            taken unless doing so would jeopardize
            institutional security. The written statement
            also indicates the reason for refusing to call
            a witness or to disclose items of evidence
            whether it be for irrelevance, lack of
            necessity   or   the  hazards   presented   in
            individual cases.

            [Id. at 533 (citation omitted).]

     These   limited   procedural      rights,    initially   set   forth    in

Avant, are codified in a comprehensive set of DOC regulations,

N.J.A.C. 10A:4-9.1 to -9.28.        DOC’s regulations also require any

"finding of guilt at a disciplinary hearing [] be based upon

substantial evidence that the inmate has committed a prohibited

act."    N.J.A.C. 10A:4-9.15(a).       "Substantial evidence means such

evidence as a reasonable mind might accept as adequate to support

a conclusion."   Figueroa, supra, 414 N.J. Super. at 192 (citations

omitted).

     Here, the record demonstrates that appellant was afforded all

due process protections.        The DHO evaluated the evidence and

                                     7                                A-5377-14T3
explained her reasons for finding him guilty, a finding that was

amply supported by the evidence and forestalled the downgrading

of the charge.    Upon his request, appellant was provided counsel-

substitute and afforded the opportunity to make a statement,

present witnesses, and confront adverse witnesses; all of which

he declined.     Further, although the video recording was withheld

for security reasons, appellant's ability to defend himself was

not   impaired   by    the   withholding     of   confidential     information

because the hearing officer summarized its content in her written

decision.   Moreover, the sanction imposed is commensurate with the

severity of the infraction and authorized under N.J.A.C. 10A:4-

4.1(a) and N.J.A.C. 10A:4-5.1(e).

      Additionally, appellant argues that he was not afforded an

impartial and fair hearing because, in finding him guilty, the

hearing officer relied on his silence contrary to N.J.A.C. 10A:4-

9.4(b),   and    the   investigating       officer   failed   to   thoroughly

investigate the incident contrary to N.J.A.C. 10A:4-9.5(e).              Under

N.J.A.C. 10A:4-9.5(a), after the disciplinary report is served

upon the inmate, an investigation of the infraction must be

conducted, which shall include:

            [verifying] that the inmate has received the
            written charge[,] . . . [reading] the charge
            to the inmate, [informing] the inmate of the
            inmate's use immunity rights, [taking] the
            inmate's plea, [asking] if the inmate wishes

                                       8                               A-5377-14T3
              to   make   a    statement  concerning   the
              [infraction] . . . [and taking] the inmate's
              statement. . . .

              [N.J.A.C. 10A:4-9.5(e).]

       Contrary to appellant's assertion, a thorough investigation

was    conducted     during      which   the   investigator       verified        that

appellant received the written charge and read appellant his use

immunity      rights.       In    addition,        the    investigator       recorded

appellant's not guilty plea and was advised by appellant that he

would make a statement at his hearing.                   Appellant also declined

to    offer   any   supporting      witnesses       or    confront   any      adverse

witnesses, thus obviating the need for further investigation.

       Further,     while   N.J.A.C.     10A:4-9.4(a)        permits     a    hearing

officer to consider "[a]n inmate's failure to invoke use immunity

and make a statement in his/her defense . . . together with the

other evidence[,]" N.J.A.C. 10A:4-9.4(b) prohibits "[a] finding

of guilt at a disciplinary hearing . . . predicated solely upon

an    inmate's    silence."        Here,     the    record    does   not      support

appellant's contention that the finding of guilt was predicated

solely upon his silence.          On the contrary, there was overwhelming

evidence of appellant's guilt.

       Finally, appellant essentially asserts that his counsel-

substitute was ineffective by advising him not to enter a plea or

make a statement, instead of asserting his valid self-defense

                                         9                                    A-5377-14T3
claim.     Although the assistance of counsel-substitute in prison

disciplinary hearings is not equivalent to the constitutional

right to counsel in non-institutional proceedings, an inmate who

receives      assistance    from    a    counsel-substitute       who    is    not

"sufficiently     competent"    has     been     effectively    denied   the   due

process protections established by the applicable regulation.

Avant, supra, 67 N.J. at 529.

      Here,    appellant    never     claimed     ineffective    assistance      of

counsel-substitute     nor    asserted       a   self-defense    claim   in    his

administrative appeal.         Therefore, we need not consider either

claim on this appeal.        Nieder v. Royal Indem. Ins. Co., 62 N.J.

229, 234 (1973); see also Hill v. N.J. Dep't of Corr., 342 N.J.

Super. 273, 293 (App. Div. 2001), certif. denied, 171 N.J. 338

(2002) (applying Nieder to prison cases).                However, even if we

were to consider them, there is no support for appellant's claim

that competent counsel-substitute would have altered the outcome

of the proceeding.         After reviewing the video recording and the

officers' reports, the DHO specifically found that appellant was

the   aggressor.       That     determination        wholly     undermines     any

reasonable assertion that the elements of a self-defense claim




                                        10                                A-5377-14T3
required under N.J.A.C. 10A:4-9.13(f)4 could be established.      We

therefore reject appellant's claim of ineffective assistance of

counsel-substitute and his claim of self-defense.

     Affirmed.




4
 In order to prove a claim of self-defense, an inmate must present
evidence establishing that he "was not the initial aggressor,"
"did not provoke the attacker," "had no reasonable opportunity or
alternative to avoid the use of force," and the use of force "was
not by mutual agreement," "was used to defend against personal
harm" and "was reasonably necessary for self-defense and did not
exceed the amount of force used against the inmate."      N.J.A.C.
10A:4-9.13(f).

                               11                          A-5377-14T3